Citation Nr: 0717304	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  96-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of an ingrown right great toenail.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1976.

This appeal initially came before the Board of Veterans 
Appeals (Board) from a May 1996 rating action that denied 
service connection for a back disability as secondary to the 
service-connected residuals of an ingrown right great toenail 
on the grounds that new and material evidence to reopen the 
claim had not been received, and also denied an increased 
(compensable) rating for residuals of an ingrown right great 
toenail.  Later the same month, the veteran filed a notice of 
disagreement (NOD) and the RO issued a statement of the case 
(SOC).  In June 1996, the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals)  and 
testified during a hearing before RO personnel; a transcript 
of the hearing is of record.  A supplemental SOC (SSOC) was 
issued in March 1997.

In September 1997, the Board remanded the matters on appeal 
to the RO for further development of the evidence and for due 
process development.

As reflected in the March 1999 SSOC, the RO reopened the 
claim for service connection for multi-level spinal disc 
degeneration with a neurogenic bladder on the basis of new 
and material evidence, but denied the claim for service 
connection, on both direct and secondary bases, on the 
merits.  By rating action of May 1999, the RO granted a 10 
percent rating for the veteran's residuals of an ingrown 
right great toenail; the matter of a rating in excess of 10 
percent remained for appellate consideration.  

In January 2000, the Board denied service connection for 
multi-level spinal disc degeneration with a neurogenic 
bladder, granted a 20 percent rating for residuals of an 
ingrown right great toenail and removal of the toenail, and 
denied a rating in excess of 20 percent for the latter 
disorder.  The veteran appealed the denials of service 
connection and a rating in excess of 20 percent to the United 
States Court of Appeals for Veterans Claims (Court).

In May 2000, counsel for the appellant and the VA Secretary 
filed a joint motion with the Court to vacate those portions 
of the January 2000 Board decision that denied service 
connection for multi-level spinal disc degeneration with a 
neurogenic bladder, and a rating in excess of 20 percent for 
residuals of an ingrown right great toenail and removal of 
the toenail.  By Order dated later the same month, the Court 
granted the joint motion, vacating those portions of the 
January 2000 Board decision that denied service connection 
for multi-level spinal disc degeneration with a neurogenic 
bladder and a rating in excess of 20 percent for residuals of 
an ingrown right great toenail and removal of the toenail, 
and remanded these matters to the Board for further action 
consistent with the joint motion.

In January 2001, the Board remanded these matters on appeal 
to the RO for further development of the evidence and for due 
process development.  As reflected in the May 2001 SSOC, the 
RO continued the denials of service connection for multi-
level spinal disc degeneration with a neurogenic bladder, and 
a rating in excess of 20 percent for residuals of an ingrown 
right great toenail and removal of the toenail, and returned 
the claims to the Board.  

A June 2002 Board decision affirmed the RO's denials, and the 
veteran again appealed the decision to the Court.

In February 2003, counsel for the appellant and the VA 
Secretary filed a joint motion with the Court to vacate the 
June 2002 Board decision that denied service connection for 
multi-level spinal disc degeneration with a neurogenic 
bladder, and a rating in excess of 20 percent for residuals 
of an ingrown right great toenail and removal of the toenail.  
By Order dated later the same month, the Court granted the 
joint motion, vacating the June 2002 Board decision, and 
remanding these matters to the Board for further action 
consistent with the joint motion.

In October 2003, the Board remanded these matters to the RO 
for further development of the evidence and for due process 
development.  As reflected in the February and March 2005 
SSOCs, the RO continued the denials of service connection for 
multi-level spinal disc degeneration with a neurogenic 
bladder, and a rating in excess of 20 percent for residuals 
of an ingrown right great toenail and removal of the toenail.

In June 2005, the Board remanded these matters to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include obtaining additional medical 
records and an examination with an opinion regarding whether 
the veteran's multi-level spinal disc degeneration with a 
neurogenic bladder was related to service or was caused by or 
is aggravated by his service-connected right foot disability, 
and further notice to the appellant.  

After accomplishing the requested actions, in a December 2006 
rating decision issued in January 2007, the RO granted 
service connection for multi-level spinal disc degeneration 
with neurogenic bladder associated with residuals of ingrown 
toenail of the right great toe and assigned an initial 
disability rating of 60 percent, effective August 21, 1995.  
As there has been a full grant of benefits with regards to 
this issue, this matter is no longer before the Board.  In a 
separate December 2006 rating action issued in January 2007, 
the RO recharacterized the veteran's right foot disability as 
residuals of an ingrown right great toenail and granted a 30 
percent rating, effective August 21, 1995.  Thereafter, the 
RO continued denial of a rating in excess of 30 percent for 
residuals of an ingrown right great toenail (as reflected in 
a January 2007 SSOC), and returned this matter-the only 
matter remaining on appeal-to the Board for further 
appellate consideration.  

As a final preliminary matter, the Board notes that, in March 
1996, the veteran claimed that he was unemployable due to his 
service-connected back and right foot disabilities and, in 
February 2004, the veteran claimed secondary service 
connection for an acquired psychiatric disorder.  As these 
issues have not been adjudicated by the RO, they are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's residuals of an ingrown right great toenail 
consist of swelling, erythema, and tenderness on palpation, a 
slightly limping gait, and limited ability to walk during 
flare-ups due to chronic pain; these symptoms are indicative 
of no more than overall severe foot disability, with no 
evidence of actual loss of use of the foot.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for 
residuals of an ingrown right great toenail are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3,.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, such as here where the appealed rating 
decision was issued prior to the passage of the VCAA, the 
VCAA notice requirements may, nonetheless, be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in post-rating letters dated in January 2004, 
February 2006 and March 2006, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  After the veteran was afforded opportunity 
to respond to each notice, the January 2007 SSOC reflects 
readjudication of the claim.  Hence, while the notice 
described above was provided after the rating action on 
appeal, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).

The Board also notes that a March 2007 letter informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  However, the timing of this notice-after 
the last adjudication of the claim-also is shown to 
prejudice the appellant.  Because the Board's decision herein 
denies the claim for an increased rating, no other disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports of VA examination reports and 
inpatient and outpatient treatment records from the VA 
Medical Center (VAMC) in Buffalo, New York.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

The veteran's service medical records reflect that he was 
seen for an ingrown toenail on his right great toe.  Medical 
records show that the veteran received follow-up treatment 
for ongoing problems with the nail and was given physical 
profiles.  The veteran's separation examination report dated 
in January 1976 includes a notation of "[t]oenail removed at 
Basic Training."  

A November 1980 VA general medical examination report 
indicates that the veteran's right great toenail showed 
minimal ingrowing on both sides without acute inflammation at 
that time.  In 1981, the RO granted service connection for 
residuals of an ingrown toenail on the right great toe and 
assigned a noncompensable disability rating, effective 
September 2, 1980.  The veteran filed a claim for an 
increased (compensable) evaluation in August 1995.  As noted 
above, during the course of the appeal, a 30 percent rating 
was granted effective August 21, 1995, the date of the 
veteran's claim.

VA and private treatment notes from 1993 through March 1999 
show treatment of the veteran's right great toe and other 
toes for episodes of soreness and fungal infection.  During a 
June 1996 hearing at the RO, the veteran reported that he had 
episodes of swelling and tenderness in his right great toe.

During a March 1999 VA medical examination, the veteran 
complained of a very painful ingrowing nail on his right 
great toe.  During service, the veteran had developed acute 
perionychia, or inflammation of the tissue surrounding the 
nail, and he that had undergone removal of the nail and an 
incision and drainage (I&D).  The veteran reported that since 
service, he had received ongoing treatment at a VA facility, 
with multiple I&Ds.  The veteran stated that intermittent 
flare-ups in the nail area, along with inflammation, further 
limited his ability to walk.  

At the time of March 1999 examination, the right great 
toenail was not infected or inflamed.  The toenails of both 
great toes were incurvated, and there was pain on palpation 
of the medial and lateral borders of the nails.  There was 
evidence of a recent I&D in the left great toenail area.  The 
examiner observed large amounts of remaining incurvated nail 
in each of the borders of the nails.  The veteran's stance 
demonstrated a pes cavus deformity on the right foot and pes 
planus deformity on the left foot.  The veteran had a very 
limited ability to stand on his toes, and he was not able to 
stand on his heels or to squat.  Movement of his feet showed 
reduced muscle strength.  The examiner's diagnosis was 
chronic incurvated hallux nails bilaterally.  The examiner 
noted that the chronic perionychia flare-ups would limit the 
veteran's ability to ambulate normally, and that the ongoing 
chronic pain would be a large disability to the veteran.  The 
examiner advised the veteran that should this pain continue, 
based on review of the medical records, permanent 
matricectomies should be considered.

In the report of a March 2001 VA examination, the examiner 
noted the veteran's history of ingrown toenails of the right 
great toe and surgical removal during service.  The veteran 
then complained of pain in the bilateral first toes, with 
intermittent heat and redness of the toes, increased 
fatigability, and lack of endurance of the feet.  He denied 
stiffness and swelling of the first toes.  Treatment 
consisted of soaking his feet and corrective shoes.  He 
reported that his current job was primarily sedentary and 
that interference with his job and daily activities depended 
on whether the toe was swollen.  He stated that, when the toe 
was swollen, he had difficulty with prolonged walking.  

On examination of the feet, there was mild to moderate 
degrees of onychomycosis involving the third through the 
fifth toes bilaterally.  There was no onychomycosis on the 
first toe of either foot and no ingrown toenail on either 
first toe.  There was no swelling, redness, tenderness or 
erythema.  The first toes on both feet looked entirely 
normal.  The examiner stated that as noted on the March 1999 
examination, the veteran has chronic inverted hallux nails 
bilaterally as well as pes cavus deformity of the right foot 
and pes planus deformity of the left foot, noted as mild.  On 
examination, the veteran did not have any difficulty standing 
on his toes or his heels, and his gait and posture were 
normal.  Manipulation and squeezing of the feet did not cause 
pain.  The diagnosis was onychomycosis of toenails as 
previously described without evidence of ingrown toenails.

Private podiatric records dated from October 2003 to January 
2004 reflect that, on examination in October 2003, both of 
the veteran's great toes were severely incurvated with no 
infection and he was prescribed "60 Sal." and a fungus 
culture was taken.  The podiatrist, D.M.D., DPM, discussed 
the possibility of partial matrixectomies.  In November 2003, 
oral Lamisil was prescribed for a positive fungus culture.  A 
new culture was taken in December 2003, and the veteran was 
given samples for Lamisil.  In January 2004, the veteran 
showed some improvement and Lamisil was continued.

During a November 2006 VA spine and feet examination, the 
veteran reported that he was seeing Dr. D.M.D., a private 
podiatrist, who had instructed him on how to care for his 
nails in order to avoid problems; however, the veteran stated 
that he had had recurrent problems over the past many years.  
He reported that his last episode was in February 2004 and 
that he had had better luck with prevention after seeing Dr. 
D.M.D. at that time, adding that Dr. D.M.D. recommended 
complete removal of the toenail, if the veteran has any more 
problems.  The veteran complained of flare-ups of pain and 
swelling and difficulty walking due to his right foot at 
least once a week.  He indicated that, when this happens, he 
tries to stay off and elevate his foot.  The veteran stated 
that he had difficulty walking and driving, indicating that 
his wife drives him to work and that he tries to stay on one 
level for most of the day, as he has stairs at home.  The 
veteran walked with a slightly limping gait.  

On examination, the right great toe was slightly swollen and 
erythema was noted.  There was tenderness on palpation of the 
toe.  The toenails were cut back and no ingrown toenail was 
noted.  Deep tendon reflexes were 1+ bilaterally, and sensory 
examination was abnormal in both lower extremities.  The 
impression included residuals of an ingrown right great 
toenail.  The examiner opined that it was at least as likely 
as not that the veteran's cervical and lumbar spine pain is 
aggravated by the residuals of his ingrown right great 
toenail and that the veteran has had severe problems that 
have limited his ambulation and caused shifting of weight to 
protect the right.  



III. Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In this case, the veteran's service-connected residuals of an 
ingrown right great toenail has been evaluated as 30 percent 
disabling, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, pursuant to which residuals of foot 
injury are rated.  Under this diagnostic code, moderate 
disability warrants a 10 percent rating, moderately severe 
disability warrants a 20 percent rating, and severe foot 
disability warrants a 30 percent rating.  A 40 percent rating 
is assigned for actual loss of use of the foot.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2006).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the medical evidence in light of the above 
criteria, the Board finds that a rating in excess of 30 
percent for the veteran's residuals of an ingrown right great 
toenail is not warranted.

As indicated above, the veteran reported that, since service 
he had received ongoing treatment at a VA facility, with 
multiple I&Ds.  At the time of the March 1999 VA foot 
examination, the veteran stated that intermittent flare-ups 
in the nail area, along with inflammation, limited his 
ability to walk.  During that examination, his right great 
toenail was not infected or inflamed; however, the right 
great toenail was incurvated, and there was pain on palpation 
of the medial and lateral borders of the nail.  The examiner 
observed large amounts of remaining incurvated nail in each 
of the borders of the nail.  The veteran's stance 
demonstrated a pes cavus deformity on the right foot.  The 
veteran had a very limited ability to stand on his toes, and 
he was not able to stand on his heels or to squat.  Movement 
of his feet showed reduced muscle strength.  The examiner's 
diagnosis was chronic incurvated hallux nails bilaterally.  
The examiner noted that the chronic perionychia flare-ups 
would limit the veteran's ability to ambulate normally, and 
that the ongoing chronic pain would be a large disability to 
the veteran.  Private podiatric records revealed that on 
examination both of the veteran's great toes were severely 
incurvated with no infection and oral Lamisil was prescribed 
for positive fungus cultures.  Both the March 1999 VA 
examiner and the private podiatrist discussed the possibility 
of partial matrixectomies.  During a November 2006 VA spine 
and feet examination, the veteran complained of flare-ups of 
pain and swelling and difficulty walking due to his right 
foot at least once a week.  When this happens, he reportedly 
tries to stay off and elevate his foot.  The veteran stated 
that he had difficulty walking and driving, indicating that 
his wife drives him to work and that he tries to stay on one 
level for most of the day, as he has stairs at home.  The 
veteran walked with a slightly limping gait.  On examination, 
the right great toe was slightly swollen and erythema was 
noted.  There was tenderness on palpation of the toe.  The 
toenails were cut back and no ingrown toenail was noted.  
Deep tendon reflexes were 1+ bilaterally, and sensory 
examination was abnormal in both lower extremities.  The 
impression included residuals of an ingrown right great 
toenail, adding that the veteran has had severe problems that 
have limited his ambulation and caused shifting of weight to 
protect the right.  

In sum, the veteran's residuals of an ingrown right great 
toenail consist of swelling, erythema, and tenderness on 
palpation, a slightly limping gait, and limited ability to 
walk during flare-ups due to chronic pain; these symptoms are 
indicative of no more than overall severe foot disability, 
consistent with no more than a 30 percent rating for severe 
disability.  As the record clearly reflects the 30 percent 
rating was assigned, in part, on the basis of functional 
limitations associated with pain during flare-ups, the Board 
finds that this rating properly compensates the veteran for 
the extent of his functional loss due to pain.  There also is 
no objective evidence of any other of the section 4.40 or 
4.45, or DeLuca factors.  

Moreover, the record does not support assignment of any 
higher rating higher rating for the right foot under 
Diagnostic Code 5284.  There is no evidence of actual loss of 
the use of the foot.  Moreover, although the veteran's 
disability affect his daily activities to some degree, even 
considering functional loss due to pain, the veteran's 
disability is not shown to be so severe so as to effectively 
result in loss of use of the foot.  Hence, the criteria for 
the maximum 40 percent rating Diagnostic Code 5284 are not 
met.  In this regard, the veteran is able to walk on his 
right foot.  

The record also presents no basis for evaluation of the 
disability under any other pertinent diagnostic code 
providing for a rating greater than 30 percent.  As the 
veteran's right foot disability is not shown to involve flat 
feet, claw foot, or malunion or nonunion of the tarsal or 
metatarsal bones that would warrant a rating higher than 30 
percent, evaluation of the disability under Diagnostic Code 
5276, 5278 or 5283 is not appropriate.  See 38 C.F.R. 
§ 4.71a.  Further, there is no residual of the ingrown right 
great toenail that warrants evaluation of the disability 
under any other provision of VA's rating schedule.

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for residuals of an ingrown right great 
toenail must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 30 percent rating for residuals of an ingrown right great 
toenail is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


